Citation Nr: 0821492	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-38 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia patella, status post left lateral 
retinacula release and chondroplasty of the patella.

2.  Entitlement to a compensable rating for right knee 
chondromalacia patella.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to 
February 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO in Detroit, Michigan, which continued the veteran's 10 
percent rating for his left knee disability and his 
noncompensable rating for the right knee.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's claims file reflects a letter from the 
veteran's attorney to the Social Security Administration 
(SSA) indicating that the veteran was pursuing disability 
benefits, in part, due to knee problems.  The U.S. Court of 
Appeals for Veterans Claims has held that, where VA has 
notice that the veteran is receiving disability benefits from 
the Social Security Administration (SSA), and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  Furthermore, the VCAA emphasizes the need for VA to 
obtain records from other government agencies.  See 38 
U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  While these 
records will be presumably from three years before the 
instant claims were filed, the veteran did not undergo a VA 
examination for his knees until two years had passed from the 
initial filing of his claim, and the Board believes that the 
SSA records could help establish his condition at the time of 
filing.  The RO should request copies of the veteran's SSA 
medical records and any determination of benefits made by 
SSA.

In order to ensure due process to the veteran, the RO upon 
remand is directed to conduct the necessary development to 
ensure compliance with a decision promulgated by the United 
States Court of Appeals for Veterans Claims after the RO's 
adjudication of the veteran's claim, Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The Board notes that the notice in 
the present case was issued prior to the decision in Vazquez-
Flores; therefore, it does not take the form prescribed in 
that case.  As this case is being remanded for other matters, 
the RO now has the opportunity to correct any defects in the 
Veterans Claims Assistance Act of 2000 (VCAA) notices 
previously provided to the veteran.


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration (SSA) records 
pertinent to the veteran's claim for 
Social Security disability benefits, 
including any decisions made and medical 
records relied upon concerning that claim.  
All efforts to obtain these records should 
be fully documented, and SSA should 
provide a negative response if records are 
not available.

2.  The RO should, pursuant to the holding 
in Vazquez-Flores v. Peake, provide the 
veteran with a notification letter that 
includes the following:

a) Notice to the veteran that he must 
provide, or ask VA to obtain, medical 
or lay evidence demonstrating a 
worsening or increase in severity of 
his service- connected disabilities and 
the effect that worsening has on his 
employment and daily life;

b) Notice of the pertinent rating 
criteria codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 and any other 
applicable diagnostic code and of the 
fact that his ratings will be 
determined by applying the relevant 
Diagnostic Codes; and

c) Examples of the types of medical and 
lay evidence that the claimant may 
submit, or ask VA to obtain, that are 
relevant to establishing entitlement to 
increased compensation, e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or 
exceptional circumstances relating to 
the disability.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



